Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-4, 13, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4 of U.S. Patent No. 10,825,805 B2 in view of Bobde (US 2007/0073807 A1).

Regarding claim 1, US patent 10,825,805 B2 discloses a transient voltage suppressing (TVS) device comprising: a semiconductor layer comprising a first epitaxial layer of a first conductivity type; a plurality of active regions formed in the semiconductor layer, the active regions being isolated from each other by isolation structures; a high-side steering diode formed in a first active region and having an anode terminal coupled to a first protected node and a cathode terminal; wherein the low-side steering diode comprises a punch-through silicon controlled rectifier, the punch-through silicon controlled rectifier comprising: a first doped region of a second conductivity type, opposite the first conductivity type, formed in the first epitaxial layer; a first well of the second conductivity type formed in the first epitaxial layer spaced apart is from the first doped region, wherein the first well is not biased to any electrical potential; and a second doped region of the first conductivity type formed in the first well, wherein the first doped region, the first epitaxial layer, the first well and the second doped region form the punch-through silicon controlled rectifier, the first doped region forming the anode and the second doped region forming the cathode of the punch-through silicon controlled rectifier(claims 1, 2).
.  
US patent 10,825,805 B2 does not explicitly disclose a low-side steering diode formed in a second active region of the plurality of active regions and having a cathode terminal coupled to a second protected node and an anode terminal.
However, Bobde discloses a low-side steering diode 130 (Fig. 4, Para. 24) formed in a second active region 160 of the plurality of active regions 160, 140-P and having a cathode terminal 120 coupled to a second protected node 135 and an anode terminal 110. Bobde teaches the above modification is used to prevent latch up (Para. 10). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to combine US patent 10,825,805 B2 structure with Bobde second protected node as suggested above to prevent latch up (Para. 10).

Regarding claim 3, US patent 10,825,805 B2 discloses the TVS device of claim 1, wherein the punch-through silicon controlled rectifier of the low-side steering diode further comprises: a third doped region of the second conductivity type formed in the first well and adjacent the second doped region, wherein the third doped region is not biased to any electrical potential (claim 3, adjacent is not directly connected. Consider as spaced apart).  

Regarding claim 4, US patent 10,825,805 B2 discloses the TVS device of claim 1, wherein the punch-through silicon controlled rectifier of the low-side steering diode further comprises: a second well region of the first conductivity type formed in the first epitaxial layer adjacent the first well and positioned between the first doped region and the first well (Claim 4).

Regarding claim 13, Bobde discloses the TVS device of claim 1, wherein the high-side steering diode 125 (Para. 24) comprises a PN junction diode 125-P, N-epi.  

Regarding claim 18, US patent 10,825,805 B2 discloses the TVS device of claim 1, wherein a portion of the first epitaxial layer between the first doped region and the first well is depleted at a bias voltage of zero volt (claim 2).  

Regarding claim 19, Bobde discloses the discloses the TVS device of claim 1, wherein the first conductivity type comprises N-type 25conductivity (N-epi) and the second conductivity type comprises P-type conductivity 160.  

Allowable Subject Matter
Claims  2, 5-12, 14-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022. The examiner can normally be reached Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BILKIS JAHAN/Primary Examiner, Art Unit 2896